Wheeler, J.
Tlie first objection to tlie judgment is not tenable. The rule is, that whore one person lias the general and another a special property ■in llie thing, the property may be averred in tlie indictment to be in either. (Whart. Am. Cr. L., 404.)
But thc> remaining objection is fatal (o the judgment.
The indictment appears to have been framed and the conviction had under tlie 27th section of the. act of 3848, (Hart. Dig., art. 523.) In order to support tlie conviction under that section it must have been proved that tlie property -stolen was of the value of twenty dollars, tíuch proof was not made. The *59■judgment must consequently be reversed and the case remanded for a new trial.
Note 23. — Billard v. The State, 30 T., 367; Moseley v. The State, 42 T., 78; Cox v. The State, 43 T., 101.
Judgment reversed.